Citation Nr: 1434875	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11- 13 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neck condition, to include degenerative joint disease (DJD), degenerative disc disease (DDD), and spinal stenosis of the cervical spine.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan (Attorney)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1945 to December 1946.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a neck condition.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a January 2010 Travel Board hearing, the transcript of which is included in Virtual VA. 

The record reveals diagnoses of DJD, DDD, and spinal stenosis.  Accordingly, the Board has recharacterized the issue as reflected on the title page in order to include these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that a claimant is not generally competent to diagnose a specific condition, rather, a claimant is competent to identify and explain the symptoms that he observes and experiences).

The Board promulgated a decision denying the benefit sought in September 2013. The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In April 2014, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  The JMR was premised on the failure of the Board to consider a potentially favorable piece of evidence.

In July 2014, the Veteran submitted additional medical evidence without a waiver of original consideration.  Given the favorable determination for the Veteran's neck disorder, the Veteran is not prejudiced by the Board's determination in this matter. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service.

2.  The Veteran was involved in a motor vehicle accident in service in October 1946.

3.  The Veteran has a current diagnoses of DJD, DDD, and spinal stenosis of the cervical spine.

4.  The Veteran's neck disorder, to include DJD, DDD, and spinal stenosis is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a neck condition, to include DJD, DDD, and spinal stenosis of the cervical spine have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for a cervical spine disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for a cervical spine disorder), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Board finds that a component of the Veteran's cervical spine disability involves DJD (arthritis), which is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the Board will apply 38 C.F.R. § 3.303(b) to the cervical spine disability issue.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a veteran who served for ninety days or more during a period of war 
(or during peacetime service after December 31, 1946 develops certain chronic diseases, such arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of             38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Cervical Spine Disability

The Veteran contends that he suffered a neck injury during service while serving in South Korea in October 1946.  Specifically, the Veteran stated that he hit his head on the windshield of a Jeep after he missed a turn and landed in a ditch.  The Veteran contends that he has continued to have neck pain since the in-service motor vehicle accident and maintains that his current neck pain and related diagnoses are a result of his in-service neck injury.  See May 2013 Hearing Transcript. 

At the outset, the Board finds that the Veteran has currently diagnosed DJD, DDD, and spinal stenosis of the cervical spine.  See December 2011 VA examination report.  

Next, the Veteran's DD Form 214 shows that he was awarded the World War II Victory Medal and the Army of Occupation Medal.  Although the evidence of record does not establish that the Veteran is a combat-veteran, the described injury in service is consistent with the circumstances and conditions of his military service.  Specifically, the Veteran's DD Form 214 reveals that his military occupational specialty was "truck driver."  Further, the Veteran has credibly and consistently reported the in-service motor vehicle accident.  See May 2013 Hearing Transcript. 

The Board further finds that the weight of the competent and probative evidence is in equipoise as to whether the currently diagnosed cervical spine disability is related to or caused by the in-service motor vehicle accident in October 1946.  

The evidence includes a December 2010 Residual Functional Capacity Questionnaire where Dr. K.K. noted a diagnosis of "severe degenerative disc disease, cervical spine."  The doctor further stated that the condition involved chronic, severe posterior neck pain.  The Veteran's symptoms were reported as pain, dizziness, and drowsiness.  A Service Connection Questionnaire, also completed in December 2010 by Dr. K.K., noted that the Veteran served in the military.  According to Dr. K.K., the current diagnosis and symptoms (i.e., severe degenerative disc disease of the cervical spine) was "more than likely" a direct result of the Veteran's service.  Dr. K.K. also opined that the Veteran's severe degenerative disc disease of the cervical spine was "more than likely" secondary to a current diagnosed illness, injury, or disease that was directly related to the Veteran's service.  

The Board finds the opinion rendered by Dr. K.K. in the December 2010 Service Connection Questionnaire to be of no probative value.  There is no indication that 
Dr. K.K. reviewed the claims file, which would have included service treatment records and post-service treatment records.  The medical opinions also did not include a rationale as to why the Veteran's severe degenerative disc disease of the cervical spine was "more than likely" directly related to service and also secondary to a current diagnosed illness, injury or disease that was directly related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also See Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  For these reasons, the Board affords no probative weight to the December 2010 opinions rendered by Dr. K.K.

In a September 2011 statement, Dr. C.A. noted a diagnosis of chronic neck pain and the Veteran's history of a motor vehicle accident in 1946.  Dr. C.A. stated that subsequent to the motor vehicle accident, degenerative joint disease and osteoarthritis worsened the Veteran's neck pain.  

In a subsequent May 2013 medical opinion, Dr. C.A. noted that the Veteran had been a patient for "many years."  Dr. C.A. had previously reviewed x-ray findings and interviewed the Veteran.  It was reported that the Veteran suffered from multiple medical conditions, including neck pain.  The diagnosis rendered was "severe" neck arthritis.  Dr. C.A. stated that the Veteran had sustained a neck injury in service in 1946, and subsequently, his DJD and osteoarthritis had worsened the neck pain.  According to Dr. C.A., there was a 50 percent or more probability that the Veteran's current neck problems were attributable to the in-service jeep accident.  The Board finds that the medical opinion provided by Dr. C.A., the Veteran's treating physician, weighs in favor of the claim for service connection for a cervical spine disorder. 

Weighing against the claim is a December 2011 VA examination.  After a review of the claims file, to include service treatment records and Dr. C.A.'s opinion, the VA examiner diagnosed the Veteran with DJD, DDD, and spinal stenosis.  The examiner opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by the claimed in-service injury.  In support of his opinion, the VA examiner reasoned that at the time of his initial documented complaints the Veteran was 67 years old.  According to the December 2011 VA examiner, DDD and neck pain are common at that age in the normal population.  The VA examiner also provided the following rationale: 

"if we assume as instructed that the Jeep accident occurred, then we apply the same criteria to this case as to any other claim for direct service connection.  From what we know, there was only a single event.  There is no medical care during the service recorded, and no neck pain was noted a the time of discharge.  However a discharge examination was provided in November 1945 and November 1946.  Following discharge, there are no buddy statements from other servicemen.  Although the veteran states he had pain in his neck after the service, he is vague as to when this pain started.  He was gainfully employed for many years without neck problems sufficient to require medical treatment.  The first records we have of medical treatment are in 1993.  Therefore, the records are silent for a period of over 45 years that would document continued complaint or treatment.  There is no evidence of documented continuing complaints or treatments to indicate a chronic disabling condition.  X-ray changes and physical examination are compatible with his age and senessence [sic]." 

The Board has also reviewed post-service VA treatment records which document continued treatment for neck pain.  These treatment records do not provide an opinion as to etiology of the Veteran's neck condition.  For example, in the February 2010 VA treatment record, the VA physician noted that the Veteran was a welder for most of his life and used a heavy welding mask and was always looking down.  The VA physician further noted that the Veteran reported that his neck pain could have started with the in-service motor vehicle accident.  The February 2010 VA physician did not provide an etiological opinion for the currently diagnosed cervical spine disability.

Based on the evidence of record, the Board finds that the weight of the competent and probative evidence is in equipoise as to whether the Veteran's current cervical spine disability is related to the in-service motor vehicle accident.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a neck condition, to include DJD, DDD, and spinal stenosis of the cervical spine is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for a neck condition, to include degenerative DJD, DDD, and spinal stenosis of the cervical spine is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


